Mr. Chibe Justice McIver
dissenting. I cannot concur in the conclusion reached in the foregoing opinion, because the bond sued upon (a copy of which is set out in the “Case” as a part of the complaint) is so essentially different from that required by the statute that no action can be maintained upon it as a statutory bond; and there being no allegations in the complaint that the bond sued upon is a common law obligation, there was no error in sustaining the demurrer. Booker v. Smith, 38 S. C., 228. Without going into the matter fully, which want of time forbids, I propose simply to indicate certain of the particulars in which the bond sued upon is not only essentially different from but are absolutely subversive of the real object of the bond prescribed by the *467statute, ist. By the statutory bond the liability not only of the principal but of the surety also is intended to continue during the whole period for which the principal holds the permit as dispenser; whereas, by the bond sued upon, the liability of the surety is limited to the period of one year only; and may be still further limited as to the period by the provision that the surety may by giving thirty days notice terminate its liability at the expiration of that period. 2d. The onerous exaction contained in the bond sued upon, and not to be found in the bond prescribed by the statute, that the surety shall not be liable for any default of the principal unless prompt written notice on discovery of such default-be given to the surety by the obligee of the bond. 3d. The provision in the bond sued upon limiting the period within which an action may be brought upon it, different from and .much less than the period prescribed by law in all other like cases. 4th. The provisions in the bond sued upon that the principal shall not sell any intoxicating liquors at a price exceeding fifty per cent, of the cost to him of such liquors; whereas, the bond required by the statute forbids the dispenser from selling any intoxicating liquors at a price other than that prescribed by the State board of control. For these reasons I think the judgmént of the Circuit Court should be affirmed.